



COURT OF APPEAL FOR ONTARIO

CITATION:
Metropolitan
    Toronto Condominium Corporation No. 1352 v.
Newport Beach Development Inc., 2013 ONCA 52

DATE: 20130129

DOCKET: C54462

Winkler C.J.O., Laskin and Watt JJ.A.

BETWEEN

Metropolitan Toronto Condominium Corporation No.
    1352

Plaintiff (Respondent)

and

Newport Beach Development Inc.,
    Canderel Stoneridge Equity Group Inc., Tarion Warranty Corporation
, Enersys
    Engineering Group Inc., Eric Pun a.k.a. E.P.K. Pun and
Salvatore
    Spampinato a.k.a. Sal Spampinato

Defendants (
Appellants/Respondent
)

Irving Marks and Carla Lubell, for the appellants

David Outerbridge, for the respondent Tarion Warranty Corporation

Blaine Fedson, for the respondent Metropolitan Toronto Condominium Corporation No. 1352

Heard: April 2, 2012

On appeal from the order of Justice Katherine B. Corrick
    of the Superior Court of Justice, dated September 16, 2011, with reasons
    reported at 2011 ONSC 5445.

COSTS ENDORSEMENT

[1]

The plaintiff, Metropolitan Toronto Condominium Corporation No. 1352, is
    entitled to its costs of the appeal, but on a partial indemnity basis.  A fair
    and reasonable award is $30,000, inclusive of disbursements and applicable
    taxes.

[2]

In our view, Tarion Warranty Corporation is also entitled to its costs. 
    The appellant Newport Beach Development Inc. sought relief against Tarion and
    was unsuccessful.  The amount Tarion requests, in round numbers $11,000,
    inclusive of disbursements and applicable taxes, is reasonable.

Warren K.
    Winkler C.J.O.

John Laskin
    J.A.

David Watt J.A.


